           Case 1:21-cv-01333-JPB Document 61 Filed 08/04/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ASIAN AMERICANS ADVANCING
JUSTICE-ATLANTA, ET AL.,
                                                   CIVIL ACTION FILE
               Plaintiffs,                         NO. 1:21-cv-01333-JPB
v.

BRAD RAFFENSPERGER, ET AL.,

               Defendants.


                     PETITION FOR LEAVE OF ABSENCE

      A. ALI SABZEVARI respectfully files this petition and notifies all judges

before whom he has cases pending, all affected clerks of court, and all opposing

counsel, that he will be on leave pursuant L.R. 83.1(E)(3). The periods of leave

during which time A. ALI SABZEVARI will be away from the practice of law is as

follows:

             September 6, 2021 for personal travel/holiday.

             September 10, 2021 through and including September 13, 2021 for

               personal travel.

             September 27, 2021 through October 4, 2021 for personal travel.

             October 8, 2021 for law firm partner retreat.

                                         -1-
       Case 1:21-cv-01333-JPB Document 61 Filed 08/04/21 Page 2 of 3




          November 22 through November 26, 2021 for personal travel/holiday.

          December 27, 2021 through January 3, 2022 for personal

            travel/holiday.

          January 17, 2022 for personal travel/holiday.

          February 21, 2022 through February 28, 2022 for personal travel.

          April 4, 2022 through April 11, 2022 for personal travel.

                                    FREEMAN MATHIS & GARY, LLP

                                    /s/ A. Ali Sabzevari
                                    A. Ali Sabzevari
                                    Georgia Bar No. 941527
                                    asabzevari@fmglaw.com

                                    Attorney for Clayton County Defendants
661 Forest Parkway, Suite E
Forest Park, GA 30297-2257
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)




                                     -2-
        Case 1:21-cv-01333-JPB Document 61 Filed 08/04/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

PETITION FOR LEAVE OF ABSENCE to the Clerk of Court using the CM/ECF

system which will automatically send electronic mail notification of such filing to

all counsel of record who are CM/ECF participants.


      This 4th day of August, 2021.


                                      /s/ A. Ali Sabzevari
                                      A. Ali Sabzevari
                                      Georgia Bar No. 941527


FREEMAN MATHIS & GARY, LLP
661 Forest Parkway
Suite E
Forest Park, Georgia 30297-2257
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)




                                       -3-
